Citation Nr: 0108733	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative dislocation of the right (minor) shoulder.

2.  Entitlement to a rating in excess of 10 percent for post-
operative disability of the left knee with loose fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969 and from July 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied claims of entitlement to 
respective evaluations in excess of 10 percent for both post-
operative dislocation of the right shoulder, and post-
operative disability of the left knee with loose fragment. 

During the course of this appeal, in the evaluation of the 
veteran's left knee disability, an April 2000 rating decision 
granted a separate 10 percent evaluation for traumatic 
arthritis of the left knee effective January 7, 2000.  The 
veteran filed a notice of disagreement with respect to that 
decision and the RO provided the veteran a statement of the 
case in June 2000 with respect to issues of entitlement to an 
earlier effective date, and an evaluation in excess of 10 
percent for the arthritis. The veteran has not perfected that 
appeal.  Therefore, the present decision cannot address those 
issues.  38 C.F.R. §§ 20.200, 20.202.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions.




FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
and all relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.

2.  The veteran is left handed.  Objectively, his post-
operative right shoulder disability is manifested by a full 
range of non-painful motion without guarding and 5/5 strength 
of related musculature.  The shoulder is not painful or 
tender and has normal sensation and good radial pulses.  

3.  The service-connected post-operative disability of the 
left knee with loose fragment is objectively manifested by 
moderate crepitation on flexion, stable knee joint and 
patellae, negative Apley and McMurray's tests, and full range 
of motion.  The knee was not found to be tender or painful 
and his complaints of pain and intermittent giving out have 
not been confirmed on examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-operative dislocation of the right (minor) shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201, 
5202, 5203  (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 10 percent for 
post-operative disability of the left knee with loose 
fragment are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258, 5262 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded a VA orthopedic examination, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service VA and non-VA 
treatment reports, VA examination reports with relevant 
medical opinions, service department reports, and statements 
and a transcript of hearing testimony from the veteran, and 
statements and other lay evidence from others.  Additionally, 
the veteran has been apprised of the evidence needed to 
substantiate his claims.  See Statements of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2000).  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  In this regard, the Board would note 
that the service medical records and repeated examinations 
since that time have confirmed that the veteran is left 
handed.  Therefore, there is no question that the veterans 
right upper extremity is his minor extremity.  38 C.F.R. 
§ 4.69.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

In a May 1976 rating decision, the RO granted service 
connection for recurrent dislocation of the right shoulder, 
post-operative, minor; and assigned that disability a 20 
percent evaluation.  In that rating decision, the RO also 
granted service connection for residuals of dislocation of 
the left knee; and assigned that disability a 10 percent 
evaluation.  In an October 1982 rating decision, the 
evaluations for the left knee and right shoulder disabilities 
were decreased, respectively, to a noncompensable level and a 
10 percent evaluation.  In an April 1986 rating decision, the 
left knee disability evaluation was increased from a 
noncompensable level to 10 percent.  Thereafter, a 10 percent 
evaluation has been assigned for both disabilities through to 
the July 1999 rating decision from which this appeal arises; 
except for a May 1991 rating decision assignment of a 
temporary total disability rating (under 38 C.F.R. § 4.30) 
from July to September 1990, for the left knee disability.  
As noted in the introduction, during the course of appeal, 
with respect to the veteran's left knee disability, an April 
2000 rating decision granted a separate 10 percent evaluation 
for traumatic arthritis of the left knee.

Recent medical evidence in connection with this appeal 
includes VA treatment records and the report of a February 
2000 VA orthopedic examination.  Recent VA treatment records 
show that the veteran was treated for complaints related to 
his right shoulder and left knee disabilities.  He was seen 
in September 1997 for complaints including bilateral knee 
pain and right shoulder and neck pain.  On examination, there 
was a decreased range of motion of the knees and right 
shoulder; and the examiner noted pain on all movement in 
these joints, but no edema or crepitus.  The assessment was 
joint pain.  The veteran was seen in July 1998 for complaints 
of pain in the shoulders back and legs.  The assessment at 
that time was degenerative joint disease.  He was seen in 
August 1998 for complaints of chronic right shoulder and neck 
pain.  

In  September 1998 he was seen for bilateral knee pain.  
Examination findings included bilateral patellofemoral 
crepitance, stable varus valgus, no effusion, and that the 
joint line was nontender. 

In November 1998, he was seen again for bilateral knee pain.  
On examination at that time the examiner made findings of 
positive grind, crepitus of the patellofemoral joint, 
negative Lachman, negative effusion, and a range of motion 
from 0 to 130 degrees, bilaterally.  The assessment was 
osteoarthritis of the patellofemoral joint. 

The February 2000 VA orthopedic examination shows that the 
veteran reported that there had been no instability in his 
right shoulder since a reconstruction procedure performed in 
1973.  He complained that he could not lay on his right 
shoulder and he felt that the right shoulder was not as 
strong as the left one.  Regarding his left knee, the veteran 
related that while in service, he had had some floating 
cartilage associated with a popping sensation on making 
certain movements and motions of the knee.  Since then he had 
had an arthroscopy performed on the left knee with removal of 
the floating cartilage and loose bodies.  Since his 
operation, he had had some discomfort in his left knee and 
his knee sometimes gave out with no apparent relationship to 
activity or position of body.  The veteran reported that he 
walked two to three miles per day, and worked at a printing 
company about three days per week, eight hours per day. 

On examination of the veteran's left knee, the veteran walked 
with a normal gait with no limp.  On standing, the general 
alignment of the left knee and tibia were normal.  There was 
a healed puncture wound over the anterior aspect of the knee, 
which was not tender or painful.  He had a range of motion on 
flexion, from 0 to 130 degrees without pain or discomfort 
when he flexed the knee.  He had moderate crepitation on 
flexion and extension of the knee.  The left knee, including 
the patellae, was stable.  The patellae was non-tender and 
non-painful.  He was nontender and non-painful over the 
medial and lateral joint margins.  Both Apley and McMurray's 
tests were negative.  The circumference of both thighs were 
equal.

Examination of the right shoulder revealed a three and one-
half inch, healed, incisional scar over the deltoid pectoral 
groove of the right shoulder.  The right shoulder had a full 
range of active motion.  He was able to adduct his shoulder 
180 degrees, and forward flex 180 degrees.  He was able to 
externally rotate the shoulder 90 degrees, and internally 
rotate it 90 degrees, without pain.  The strength of the 
shoulder and muscles, and arm muscles, were all 5/5.  The 
examination report noted that there was no tender or painful 
sensation over the shoulder joint, over the rotator cuff or 
bicipital tendon, and in the acromioclavicular joint area.  
The sensation over the upper extremity on the right side was 
normal and the veteran had a good right radial pulse.  

The February 2000 VA orthopedic examination report contains a 
diagnostic impression finding that the veteran was post-
operative reconstruction of a dislocated right shoulder, 
sustained in service.  He had a full range of motion of the 
right shoulder.  Actively, the strength in the shoulder 
appeared normal, and sensation was normal.  The right 
shoulder was non-tender and non-painful.  Regarding the left 
knee, the impression was that the veteran had postoperative 
arthroscopy of his left knee due to floating cartilage and 
bone chips, which was related to injuries in service.  On 
examination, the veteran walked well; had full motion of the 
knee; no fluid in the knee; the knee and patellae were 
stable.  The knee was non-tender and non-painful over the 
medial and lateral joint margin.  There was no atrophy of the 
thigh muscles, bilaterally, and Apley and McMurray's tests 
were both negative.  The report noted X-ray examination 
findings of narrowing of the patellofemoral joint and 
narrowing of the medial joint compartment of the left knee, 
indicating arthritis in the knee; and X-ray examination 
findings of narrowing of the acromiohumeral joint only.  

Right Shoulder Evaluation

The RO has evaluated the veteran's right (minor) shoulder 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203.  A 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side. 
38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity.  A 20 percent evaluation is also warranted 
for frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Code 5203.

In this case, the veteran's right shoulder was most recently 
examined during the February 2000 VA examination.  The report 
of that examination disclosed a full range of active motion 
of the veteran's right shoulder and the motion was not 
painful.  Therefore, the evidence does not show a restriction 
of motion of such severity so as to warrant entitlement to an 
increased evaluation for the right shoulder disability based 
on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The medical evidence does not show the presence of malunion 
of the humerus of the minor upper extremity with either 
moderate or marked deformity; or frequent or infrequent 
episodes of dislocation of the scapulohumeral joint of the 
right upper extremity with guarding of movement only at the 
shoulder level or with guarding of all arm movements. 
Therefore, an increase for other impairment of the humerus, 
including malunion or recurrent dislocation at the 
scapulohumeral joint, is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

The medical evidence does not show the presence of impairment 
of the clavicle or scapula, with nonunion with loose 
movement, or dislocation so as to warrant an increase under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The veteran's complaints during the February 2000 VA 
examination were that he could not lay on his right shoulder, 
which was not as strong as the left one.  On examination, the 
right shoulder exhibited a full range of motion, and was not 
painful.  Strength was measured as 5/5 for all pertinent 
muscles, and the shoulder was found to be non-tender, and 
with normal sensation at relevant areas.  In the absence of 
any objectively confirmed evidence of instability, painful 
motion, restrictions of motion, guarding or diminished 
strength, an evidentiary basis which would warrant 
entitlement to an increased rating for the veteran's right 
shoulder disability has not been established.  

The Board notes that, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The veteran has 
complained of some aching and weakness involving his right 
shoulder which are considered functional impairments and have 
been considered by the Board in evaluating the degree of 
severity of the veteran's right shoulder disability.  The 
Board has considered the pertinent medical evidence, as 
discussed above, in relation with considerations for 
functional loss pursuant to DeLuca .  Most recently he was 
found to have a full range of motion and 5/5 strength.  With 
due consideration for functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of the 
shoulder joint, the Board concludes that the veteran is 
already adequately compensated for the right shoulder 
disability under the applicable diagnostic code criteria.  
Accordingly, an evidentiary basis has not been established to 
permit allowance of the veteran's claim for an increased 
rating for his right shoulder disability.

Left Knee Evaluation
 
The RO has evaluated the veteran's left knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257.  The veteran's left knee disability is also assigned a 
separate 10 percent rating for traumatic arthritis of the 
left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 
(2000).  As noted in the introduction, an appeal has not been 
perfected regarding a claim for an earlier effective date, 
and for a rating in excess of 10 percent for traumatic 
arthritis of the left knee.  Therefore, the rating for 
arthritis under Diagnostic Codes 5010-5003 or other codes 
addressing limitation of motion, is not on appeal and 
therefore not under consideration here.  

Further, as the veteran is already assigned a separate rating 
under Diagnostic Codes 5010-5003, the veteran may not be 
considered here under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5260 or 5261 (2000), all of which involve evaluation 
based on range of motion.  This is not allowed under 38 
C.F.R. § 4.14 as it would compensate the veteran twice for 
the same symptomatology (limitation of motion); and as such 
result in overcompensation of the claimant for the actual 
impairment of his earning capacity. Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). 

Diagnostic Code 5257 provides for evaluation of other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of 
the semilunar cartilage, although symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability, and warrants a 20 percent 
evaluation when the disability results in moderate knee or 
ankle disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In this case the evidence, as revealed in the recent February 
2000 VA examination, reflects that the veteran had complaints 
of some discomfort in his left knee, which sometimes gave out 
for no apparent reason.  After examination of the veteran's 
left knee, however, the examiner provided a complete picture 
of the veteran's left knee disability, with a diagnostic 
impression that the veteran walked well; had full motion of 
both knees; with no fluid; and the knee and patellae were 
stable.  The knee was non-tender and non-painful over the 
medial and lateral joint margin.  There was no atrophy of the 
thigh muscles, bilaterally, and Apley and McMurray's tests 
were both negative.  The report did note X-ray findings of 
bilateral narrowing of the patellofemoral joint and narrowing 
of the medial joint compartment of the left knee, indicating 
arthritis in the knee, however those findings are considered 
within the separate arthritis rating.  On the basis of the 
evidence of record an evaluation in excess of 10 percent for 
the veteran's left knee disability which is rated under 
Diagnostic Code 5257 would not be warranted under any of the 
relevant diagnostic criteria.  

None of the recent clinical evidence including the February 
2000 VA examination has described the veteran as having a 
recurrent subluxation or lateral instability so as to warrant 
an increase under Diagnostic Code 5257.  The most recent VA 
examination report finds that the left knee, including 
patellae, was stable.  Further, the did not find any 
subluxation or lateral instability.  Accordingly, an 
increased schedular evaluation is not warranted under 
Diagnostic Code 5257.  Further, as Diagnostic Code 5257 is 
not predicated on loss of motion, 38 C.F.R. §§ 4.40 and 4.45 
are not for application.  Accordingly, these regulations do 
not provide a basis for an increased rating for the veteran's 
service-connected post-operative disability of the left knee 
with loose fragment.

The Board has also considered evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5258, for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; and Diagnostic Code 5259, for 
removal of the semilunar cartilage.  However, the clinical 
evidence does not show clinical evidence of symptoms required 
to warrant an increase under Diagnostic Code 5258; and as the 
veteran is already rated at a level which is equal to the 
maximum rating allowable under Diagnostic Code 5259, an 
increase is not warranted on that basis.  

Further, the most recent VA examination findings do not show 
nonunion of the tibia and fibula with loose motion, as to 
warrant an increase under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010). VAOPGCPREC 9-98 and 23-97. As the veteran is rated for 
instability, the Board is required to determine whether 
separate evaluations may be granted under Diagnostic Code 
5257, for instability, and under the diagnostic codes for 
limitation of motion (Diagnostic Codes 5260 or 5261). 
VAOPGCPREC 9-98 and 23-97.  However, as discussed above, the 
veteran is already assigned a separate rating, not on appeal 
here, for limitation of motion under Diagnostic Codes 5010-
5003.  Accordingly, these provisions do not provide a basis 
for an increased rating for the veteran's service-connected 
post-operative disability of the left knee with loose 
fragment.

Conclusion

On the basis of the foregoing, in considering the overall 
disability picture of both disabilities under consideration 
here, the Board does not find any evidence of either right 
shoulder impairment or left knee impairment that would allow 
an evaluation over that already assigned for either the right 
shoulder or left knee disability.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for post-operative 
dislocation of the right shoulder is denied.

Entitlement to an increased evaluation for post-operative 
disability of the left knee with loose fragment is denied.




		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

